PER CURIAM:
Bhagavan Antle appeals the district court’s orders denying his motions for preliminary injunction and summary judgment and granting Appellee’s motion for summary judgment in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Antle v. Johanns, No. 4:06-cv-01008-TLW (D.S.C. Mar. 1 & June 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.